                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


DERRELL ANTHONY REDDEN                                                               PLAINTIFF
#60404

v.                               No: 3:19-cv-00163 JM-PSH


T. RAYMOND, et al.                                                                DEFENDANTS

                                             ORDER

       Plaintiff Darrell Anthony Redden filed this pro se 42 U.S.C. § 1983 action (Doc. No. 1)

while confined at the Craighead County Detention Facility. The Court ordered service on the

defendants and they have answered. See Doc. Nos. 4 & 9. On October 3, 2019, the defendants

filed a motion to dismiss this case due to Redden’s failure to prosecute the case (Doc. No. 13).

Defendant’s counsel states that correspondence to Redden has been returned as undelivered. See

Doc. No. 15. Defendants’ motion to dismiss was mailed to Redden at his last known address, the

Craighead County Detention Facility. See Doc. No. 13 at 2.

       On October 3, 2019, the Court entered a text order allowing Redden 14 days to respond to

the defendants’ motion to dismiss. See Doc. No. 16. A printed version of the text order was mailed

to Redden at his last known address. On October 16, 2019, the envelope containing the text order

could not be delivered to Redden at the Craighead County Detention Facility, and the envelope

was returned to the Clerk of the Court with the notation “not in jail” and entered on the docket.

See Doc. No. 18.

       More than 14 days have passed since the defendants filed their motion to dismiss, and

Redden has not filed a response. Redden also failed to notify the Clerk and the other parties to the

proceedings of a change in his address as required by Local Rule 5.5(c)(2) and this Court’s Initial
Order for Pro Se Prisoner-Plaintiffs (Doc. No. 2). Accordingly, the Court finds that this action

should be dismissed without prejudice for failure to comply with Local Rule 5.5(c)(2). See Miller

v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power to dismiss sua

sponte a case for failure to prosecute, and exercise of that power is reviewed for abuse of

discretion).

       IT IS THEREFORE ORDERED THAT the defendant’s motion to dismiss (Doc. No. 13)

is granted, and Redden’s complaint (Doc. No. 1) is dismissed without prejudice.

       DATED this 22nd day of October, 2019.




                                                    UNITED STATES DISTRICT JUDGE
